 Case 21-30131-KLP                      Doc 36 Filed 05/01/21 Entered 05/02/21 00:17:29                         Desc Imaged
                                             Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Steven Joseph Quill Sr.                                      Social Security number or ITIN   xxx−xx−1723
                      First Name   Middle Name   Last Name                         EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of Virginia

Case number: 21−30131−KLP



Discharge of Debtor                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Steven Joseph Quill Sr.


           April 28, 2021                                                 For the court:              William C. Redden
                                                                                                      Clerk


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.
However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                         For more information, see page 2 >




Official Form 318                                            Discharge of Debtor                                page 1
 Case 21-30131-KLP           Doc 36 Filed 05/01/21 Entered 05/02/21 00:17:29               Desc Imaged
                                  Certificate of Notice Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Discharge of Debtor                          page 2
      Case 21-30131-KLP                     Doc 36 Filed 05/01/21 Entered 05/02/21 00:17:29                                              Desc Imaged
                                                 Certificate of Notice Page 3 of 4
                                                              United States Bankruptcy Court
                                                               Eastern District of Virginia
In re:                                                                                                                 Case No. 21-30131-KLP
Steven Joseph Quill, Sr.                                                                                               Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0422-7                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Apr 29, 2021                                               Form ID: 318                                                              Total Noticed: 21
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 01, 2021:
Recip ID                   Recipient Name and Address
db                     +   Steven Joseph Quill, Sr., 7118 Anderson Forge Place, North Chesterfield, VA 23225-7462
cr                     +   Fifth Third Bank, N.A., 14841 DALLAS PKWY SUITE 425, Dallas, TX 75254-8067
cr                     +   TOYOTA MOTOR CREDIT CORPORATION, 14841 Dallas Parkway, Suite 425, Dallas, TX 75254-8067
15559966               +   Andersons Forge HOA, c/o Lane & Hamner, 3520-A Courthouse Road, Richmond, VA 23236-1479
15559971                   Fifth Third Bank, Attn: Bankruptcy, Maildrop RCSB3E 1830 E Paris Ave SE, Grand Rapids, MI 49546-0000
15559973               +   Lafayette Ayers & Whitlock, 10160 Staples Mill Road, Suite 105, Glen Allen, VA 23060-3447
15559975               +   PennyMac Loan Services, LLC, Attn: Correspondence Unit, Po Box 514387, Los Angeles, CA 90051-4387
15559977               +   Schrier Tolin & Wagman, LLC, 1390 Piccard Dr., Suite 315, Rockville, MD 20850-6539
15559978               +   TACS, P O Box 31800, Henrico, VA 23294-1800

TOTAL: 9

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
tr                         Email/Text: lynn.tavenner@txitrustee.com
                                                                                        Apr 30 2021 02:16:00      Lynn L. Tavenner, 341 Dial 866-630-1691 Code:
                                                                                                                  9791870, 20 North Eighth Street, Second Floor,
                                                                                                                  Richmond, VA 23219
cr                     + EDI: VACU.COM
                                                                                        Apr 30 2021 03:33:00      Virginia Credit Union, Inc., P.O. BOX 90010,
                                                                                                                  RICHMOND, VA 23225-9010
15559967               + Email/Text: bankruptcy@cavps.com
                                                                                        Apr 30 2021 02:17:00      Cavalry Portfolio Services, 500 Summit Lake,
                                                                                                                  Suite 400, Valhalla, NY 10595-2322
15559968               + Email/Text: treasurer.bankruptcy@chesterfield.gov
                                                                                        Apr 30 2021 02:18:00      Chesterfield County Treasurer, P.O. Box 26585,
                                                                                                                  Richmond, VA 23261-6585
15559969               + Email/Text: bankruptcynotification@vacu.org
                                                                                        Apr 30 2021 02:16:00      Chesterfield Federal C, Po Box 820, Chesterfield,
                                                                                                                  VA 23832-0012
15559970               + EDI: CITICORP.COM
                                                                                        Apr 30 2021 03:33:00      Citibank North America, Centralized Bankruptcy,
                                                                                                                  Po Box 790034, St Louis, MO 63179-0034
15559972                   EDI: IRS.COM
                                                                                        Apr 30 2021 03:33:00      Internal Revenue Service, Centralized Insolvency
                                                                                                                  Operati, P. O. Box 7346, Philadelphia, PA
                                                                                                                  19101-7346
15559974               + EDI: MID8.COM
                                                                                        Apr 30 2021 03:33:00      Midland Credit Management, 8875 Aero Drive,
                                                                                                                  Suite 200, San Diego, CA 92123-2255
15559976                   EDI: PRA.COM
                                                                                        Apr 30 2021 03:33:00      Portfolio Recovery, Attn: Bankruptcy, 120
                                                                                                                  Corporate Blvd, Norfolk, VA 23502-0000
15559979                   EDI: TFSR.COM
                                                                                        Apr 30 2021 03:33:00      Toyota Financial Services, Attn: Bankruptcy, Po
                                                                                                                  Box 8026, Cedar Rapids, IA 52409-0000
15559980               + Email/Text: bkr@taxva.com
                                                                                        Apr 30 2021 02:18:00      VA Dept. of Taxation, Office of Customer
                                                                                                                  Services, PO Box 1115, Richmond, VA
                                                                                                                  23218-1115
15559981               + EDI: VACU.COM
                                                                                        Apr 30 2021 03:33:00      Virginia Credit Union, Attn: Bankruptcy, Po Box
                                                                                                                  90010, Richmond, VA 23225-9010
       Case 21-30131-KLP                   Doc 36 Filed 05/01/21 Entered 05/02/21 00:17:29                                       Desc Imaged
                                                Certificate of Notice Page 4 of 4
District/off: 0422-7                                               User: admin                                                            Page 2 of 2
Date Rcvd: Apr 29, 2021                                            Form ID: 318                                                         Total Noticed: 21
TOTAL: 12


                                                     BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID          Bypass Reason Name and Address
cr                *+            Toyota Motor Credit Corporation, 14841 Dallas Parkway, Suite 425, Dallas, TX 75254-8067

TOTAL: 0 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 01, 2021                                         Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 28, 2021 at the address(es) listed below:
Name                              Email Address
Amy L Schweitzer
                                  on behalf of Creditor Virginia Credit Union Inc. amy.schweitzer@vacu.org

James E. Kane
                                  on behalf of Debtor Steven Joseph Quill Sr. jkane@kaneandpapa.com,
                                  info@kaneandpapa.com,cdiez@kaneandpapa.com,jkrumbein@kaneandpapa.com,awilson@kaneandpapa.com,afisher@kaneandpa
                                  pa.com

John Rafferty
                                  on behalf of Creditor TOYOTA MOTOR CREDIT CORPORATION johnrafferty147@live.com

John Rafferty
                                  on behalf of Creditor Toyota Motor Credit Corporation johnrafferty147@live.com

John Rafferty
                                  on behalf of Creditor Fifth Third Bank N.A. johnrafferty147@live.com

John P. Fitzgerald, III
                                  USTPRegion04.RH.ECF@usdoj.gov

Lynn L. Tavenner
                                  ltavenner@tb-lawfirm.com amorris@tb-lawfirm.com;ltavenner@iq7technology.com;ecf.alert+Tavenner@titlexi.com


TOTAL: 7
